         Case 1:20-cv-00528-JSR Document 21 Filed 04/30/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 ELIOT STEIN,

              Plaintiff,                     20-cv-528 (JSR)
              -against-

 GOOGLE, LLC D/B/A YOUTUBE                   ORDER

              Defendant.


JED S. RAKOFF, U.S.D.J.

    For the reasons stated at today’s telephonic hearing, see

transcript, April 30, 2020, the above-captioned case is

dismissed without prejudice on the ground that it is required to

be filed, if at all, in the state or federal courts of Santa

Clara County, California. The Court therefore does not reach the

remaining grounds for dismissal set forth in the defendant’s

motion to dismiss. See ECF No. 9. Clerk to enter judgment.

    SO ORDERED.

Dated:       New York, NY                       ________________________

             April 30, 2020                     JED S. RAKOFF, U.S.D.J.




                                      1
